Title: To James Madison from William Hull, 13 February 1808
From: Hull, William
To: Madison, James



Sir,
Detroit Feby. 13th: 1808.

I enclose you a Quebec paper containing, an order of General Craig  From the stile, and manner, of this production, it is easily discovered that he was instructed, in the school of General Burgoyne.  He seems to possess, all the vanity, and pomposity, of his prototype, without his knowledge and talents.  His half column of high sounding titles, and his general commendation of the spirit of the Militia, connected in the next sentence, with his pardon of persons, (belonging to numerous families), who had been fined and imprisoned for misbehaviour, and insubordination, are evidences, of his vanity, and inconsistency.
I have the pleasure to inform you, that the public mind in this Territory, has become tranquil.  The party which occasioned the agitation, is sinking into contempt, and experiencing the indignation of the people, for the deceptions, which have been practised upon them.  I am respectfully Your Obedient Servant

William Hull

